United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1343
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 12, 2011 appellant filed a timely appeal from the January 4 and February 28,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On September 17, 2010 appellant, a 42-year-old mail processing clerk, filed a claim for
workers’ compensation benefits alleging that her depression, insomnia, stress headaches and
increased blood pressure were a result of her federal employment. She attributed her condition
1

5 U.S.C. § 8101 et seq.

to being placed in excess status from March through July 2009, after which she was involuntarily
assigned to the Jackson Main Post Office. Appellant stated that there was no modified job offer
in place and that she was forced to do “make work” understand by-operational code, which she
stated created a hostile work environment with a previous supervisor. She added that her days
and tour were changed, and then her hours were reduced from 40 hours a week to 1 hour, three
days a week.
Appellant offered details in a supporting statement. She further alleged that her
supervisor had singled her out to return to work and spoke to her loudly, which overwhelmed her
and caused her to cry and lose control of her emotions. Appellant then yelled at the supervisor
and was suspended after an investigative interview. She added that her supervisor denied her
request for one hour of leave to see her daughter off to college. A dispute arose over appellant’s
nonscheduled days. A dispute arose over another leave request.
The employing establishment explained that appellant was only one of many who were
“excessed” and who, under the National Reassessment Process, had their hours reduced or
eliminated because there was no necessary work available within their restrictions.
On January 4, 2011 OWCP denied appellant’s claim for workers’ compensation benefits.
It found that the evidence established no compensable factor of employment. Appellant had not
submitted evidence to show that the employing establishment acted in an abusive, erroneous or
improper manner. OWCP explained that because her allegations were not considered factors of
employment, any medical condition that she attributed to the alleged incidents was not
compensable.
Appellant requested reconsideration and submitted additional medical evidence.
In a February 28, 2011 decision, OWCP reviewed the merits of appellant’s case and
denied modification of its earlier decision. It explained that it denied her claim for failure to
establish a compensable work factor; the medical evidence she submitted had no bearing on that
issue.
On appeal, appellant states that nothing has changed. She is still in counseling.
Appellant is still being treated for insomnia and strong headaches. Her hair is falling out and she
is still trying to cope.
LEGAL PRECEDENT
FECA provides compensation for disability resulting from personal injury sustained
while in the performance of duty,2 but workers’ compensation does not cover each and every
injury or illness that is somehow related to employment. When an employee experiences
emotional stress in carrying out her employment duties or has fear and anxiety regarding her
ability to carry out her duties, and the medical evidence establishes that the disability resulted
from her emotional reaction to such situation, the disability is generally regarded as due to an
injury arising out of and in the course of employment. By contrast, there are disabilities having
2

5 U.S.C. § 8102(a).

2

some kind of causal connection with the employment that are not covered under workers’
compensation because they are not found to have arisen out of employment, such as when
disability results from an employee’s fear of a reduction-in-force or frustration from not being
permitted to work in a particular environment or to hold a particular position.3
An employee’s emotional reaction to an administrative or personnel matter is generally not
covered by workers’ compensation. Nonetheless, the Board has held that error or abuse by the
employing establishment in an administrative or personnel matter, or evidence that the employing
establishment acted unreasonably in an administrative or personnel matter, may afford coverage.4
Perceptions alone are not sufficient to establish entitlement to compensation. To discharge her
burden of proof, a claimant must establish a factual basis for her claim by supporting her
allegations with probative and reliable evidence.5 The primary reason for requiring factual
evidence from the claimant in support of her allegations of stress in the workplace is to establish
a basis in fact for the contentions made, as opposed to mere perceptions of the claimant, which in
turn may be fully examined and evaluated by OWCP and the Board.6
The Board has generally held that being spoken to in a raised or harsh voice does not in
itself constitute verbal abuse or harassment.7
ANALYSIS
Appellant attributes her depression and other conditions to the actions taken by
management, including but not limited to being placed in excess status, being involuntarily
assigned, being forced to do “make work” under standby operational code. The employing
establishment changed her days and tour and significantly reduced her hours. Appellant also
implicates the manner in which her supervisors treated her, including denying certain leave
requests.
Appellant has thus filed a claim that is not generally covered by workers’ compensation.
Workers’ compensation covers emotional stress that arises from carrying out one’s employment
duties or from any fear or anxiety one might experience regarding one’s ability to carry out those
duties. Appellant did not implicate the performance of her assigned duties. She implicated
administrative and personnel matters, matters that are not within the scope of workers’
compensation as a general rule. The Board recognizes an exception to this general rule, but
appellant has submitted no convincing factual evidence to establish that any of the administrative
or personnel matters she described were, in fact, erroneous or abusive. With no such
corroborating evidence, her claim falls outside the scope of workers’ compensation. The Board
will therefore affirm the denial of her claim for workers’ compensation benefits.
3

Lillian Cutler, 28 ECAB 125 (1976).

4

Margreate Lublin, 44 ECAB 945 (1993).

5

Ruthie M. Evans, 41 ECAB 416 (1990).

6

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Groom, M., Alternate Member).

7

Beverly R. Jones, 55 ECAB 411, 418 (2004).

3

Appellant’s continued counseling and treatment do not undermine OWCP’s denial of
compensation. OWCP cannot compensate appellant for her treatment if the precipitating factors
were administrative or personnel in nature and there is no proof of administrative error or abuse.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 28 and January 4, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

